JS 44C/SDNY Case 1:21-cv-05097 Deguinedveralasego/09/21 Page 1 of 2

REV.

10/01/2020 The JS civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS

SHAARILLE LINZY UBER TECHNOLOGIES, INC.
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)
ROSENBAUM & ROSENBAUM GOLDBERG SEGALLA, LLP
Andrew G. Meier Derek Zisser

100 Wall Street, 15th Floor 200 Garden City Plaza, Suite 520
New York NY 10005 Rardan Cite ADV 44689n

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 USC §§ 1441(b), 1446, and 1332(a)(1),

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[-]Yes oO

If yes, was this case Vol.[_] Invol. [[] Dismissed. No[[] Yes [[] _ If yes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No CL] Yes |
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
ee eee 375 FALSE CLAIMS
[]110 INSURANCE [ ] 310 AIRPLANE PHARMACEUTICAL PERSONAL | ) 625 DRUG RELATED [ ]422 APPEAL U] u
[ ]120 MARINE [1315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY“ seizURE OF PROPERTY 28 USC 158 [ ] 376 QUITAM
[ ] 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC B81 [ ]423 WITHDRAWAL [ ]400 STATE
[]140 NEGOTIABLE [ ] 320 ASSAULT, LIBEL & PRODUCT LIABILITY 1) ga OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ 1150 RECOVERY OF —_[ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ] 880 DEFEND TRADE SECRETS ACT [ ] 470 RACKETEER INFLU-
[]151 MEDICARE ACT —_[ ] 345 MARINE PRODUCT [ ] 830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD 7 ORGANIZATION ACT
DEFAULTED [x] 350 MOTOR VEHICLE [1371 TRUTHIN LENDING —_—«([' 886 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS} PRODUCT LIABILITY SOCIAL SECURITY
[]153.  RECOVERYOF — [ ] 360 OTHER PERSONAL [1485 Deoreononeer 8
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395¢f)
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923)
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE —[ ]710 FAIRLABOR [ ] 863 DIWC/DIWW (405(g)) [ ]490 CABLE/SATELLITE TV
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XVI [ ] 850 SECURITIES!
SUITS [ ]720 LABOR/MGMT [ ] 865 RSI (405(g)) COMMODITIES!
[ ]190 OTHER PRISONER PETITIONS RELATIONS EXCHANGE
CONTRACT [ ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT H
[ ]195 CONTRACT [ ]510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS {1 890 Oreos ATUTORY
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiffor  [ ] 891 AGRICULTURAL ACTS
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ ] 893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER = [ ]791 EMPL RET INC 26 USC 7609 [ ] 895 FREEDOM OF
(10 (NonPusoner) SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY { )441 VOTING IMMIGRATION [ ] 896 ARBITRATION
[]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS Oe OCA UNS ACRRCVIEW OR
CONDEMNATION — [ ] 443 HOUSING/ [ ]462 NATURALIZATION
[ 1220 FORECLOSURE ( jaas ACCOMMODATIONS [ ]550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ 1230 RENT LEASE & [ ]555 PRISON CONDITION —_[ ] 465 OTHER IMMIGRATION 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ ] $60 CIVIL DETAINEE ACTIONS Oe STATUTES
[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ] 245 TORTPRODUCT =_[ ] 446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ]448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND §. OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: 0) yes ENo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:21-cv-05097 Document1 Filed 06/09/21 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN

(1 original [x] 2 Removed from Cl 3, Remanded C] 4 Reinstated or | 5 Transferred from []6 litigation C17 ese fon
i Specify District

Proceeding State Court Aonelate Reopened (Specily District) (Transferred) Magistrate Judge

| a. allparties represented = Court
([] 8 Multidistrict Litigation (Direct File)

CL] b. At least one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
C11 us. PLAINTIFF []2.U.S. DEFENDANT [_] 3 FEDERAL QUESTION [x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE [1 [11 CITIZEN OR SUBJECT OF A [13[a3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
100 Casals Place, Bronx, NY (Bronx County)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
1209 Orange Street, Wilmington DE 19801 (New Castle)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [_] WHITE PLAINS [x] MANHATTAN

/s/ Derek Zisser

DATE 6.9.2021 ADMITTED TO PRACTICE IN THIS DISTRICT
SIGNATURE OF ATTORNEY OF RECORD [] NO
[x] YES (DATE ADMITTED Mo.11 yr,2011_)
RECEIPT # Attorney Bar Code #021984

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
